684 S.E.2d 623 (2009)
285 Ga. 847
TURNER, et al.
v.
TRAMMEL, et al.
No. S09A1147.
Supreme Court of Georgia.
October 5, 2009.
Smith, Welch & Brittain, Larry S. Mayfield, for appellants.
Richard L. Collier, Griffin, for appellees.
MELTON, Justice.
On July 6, 2006, Thomas and Tracy Trammell (the "Trammells") filed a quia timet action in Lamar County Superior Court, claiming ownership of a triangular tract of land in Lamar County. Royce and Ann Turner (the "Turners") filed an answer and counterclaim, claiming ownership of the property in question based on their separate chain of title as well as adverse possession. Following a jury trial in which both the Trammells and the Turners presented evidence of their respective chains of title to the property, the jury returned a verdict in favor of the Trammells, awarding them the property in dispute. Following the denial of their motion for new trial, the Turners appeal, contending only that the jury's verdict was against the weight of the evidence. We affirm.
"Where an appeal is from a judgment denying a motion for new trial on the general grounds, an appellate court can only review the evidence to determine if there is any evidence to support the verdict." (Citation and punctuation omitted.) Jackson v. Tolliver, 277 Ga. 58, 59(1), 586 S.E.2d 321 (2003). This Court does not reweigh the evidence, as "[t]he finder of fact, in this case the [jury], is the final arbiter of the weight of the evidence and the credibility of witnesses." Hughes v. Cobb County, 264 Ga. 128, 130(1), 441 S.E.2d 406 (1994).
Here, as the Turners concede, "there is evidence on both sides of [this] case." See the Turners' Response to the Trammells' Motion for Damages for Frivolous Appeal at 2.[1] Because, as the Turners correctly "concede, there was at least some evidence to support the [jury's] findings[,] ... this court will not substitute its opinion concerning the weight of the evidence for that of the factfinder." Hughes v. Cobb County, supra. The Turners' contention that the verdict should be reversed based solely on the weight of the evidence presented is entirely without merit.
Judgment affirmed.
All the Justices concur.
NOTES
[1]  The Trammells' Motion for Damages for Frivolous Appeal is hereby denied.